Appeal from an order of the Erie County Court (Shirley Trout-man, J.), entered May 14, 2007. The order affirmed a judgment of the Buffalo City Court (Joseph A. Fiorella, J.), entered October 4, 2005, in favor of defendant on the counterclaim in a small claims action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action in City Court seeking $5,000 for the cost of repairing his motor vehicle when the engine failed two weeks after defendant performed an oil change on the vehicle. City Court denied the relief sought by plaintiff and instead awarded defendant $3,000 on its counterclaim, and that judgment was affirmed by County Court. Con*1545trary to the contention of plaintiff, he was not denied substantial justice (see generally Cucinotta v Hanulak, 231 AD2d 904, 905 [1996]). City Court’s determination that plaintiffs engine failure was not caused by any act or omission on the part of defendant is not clearly erroneous, nor is that determination a readily apparent deviation from substantive law (cf. id.). Present— Scudder, PJ., Hurlbutt, Smith, Fahey and Gorski, JJ.